Citation Nr: 0829194	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-18 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right tibia and fibula fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
dislocation of the right (major) shoulder with degenerative 
joint disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine with 
spinal stenosis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to November 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
San Juan, Puerto Rico and St. Petersburg, Florida in June 
1995, February 2000, June 2000, and June 2001.

The Board remanded this case in July 2005.  This remand 
included instructions for a Statement of the Case on the 
lumbar spine rating claim.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); 38 C.F.R. § 19.26.  A Statement of 
the Case was furnished in August 2006, and the veteran's 
representative submitted a pre-certification review 
addressing this issue, in lieu of a VA Form 646, in September 
2006.  The Board has accepted this submission as a 
Substantive Appeal on this matter and further notes that the 
issue was listed in a June 2008 post-remand brief from the 
veteran's representative.  See 38 C.F.R. § 20.202 (2007).

At the time of the July 2005 remand, the veteran's lumbar 
spine disorder was evaluated as zero percent disabling from 
September 11, 1991 and as 10 percent disabling from May 11, 
2001.  In a May 2006 rating decision, however, the 10 percent 
evaluation was effectuated for the entire pendency of this 
appeal beginning on September 11, 1991.

The claims of entitlement to an increased evaluation for a 
right shoulder disorder, a higher initial evaluation for a 
lumbar spine disorder, and service connection for PTSD are 
addressed in the REMAND portion of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

The veteran's residuals of a right tibia and fibula fracture 
are no more than slightly disabling, with good healing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right tibia and fibula fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased evaluation claims: applicable laws and 
regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Right tibia and fibula fracture

The RO has evaluated the veteran's right tibia and fibula 
fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
concerning impairment of the tibia and fibula.  Under this 
section, a 10 percent evaluation is warranted in cases of 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion with moderate knee or 
ankle disability.  A 30 percent evaluation contemplates 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is warranted for nonunion with loose motion, 
requiring a brace.

The first VA examination conducted in conjunction with the 
current appeal is from June 1995.  During this time, the 
veteran reported pain in the distal right leg associated with 
swelling of the leg.  He also noted right knee and ankle 
pain.  Upon examination, there was no swelling of the right 
knee, ankle, or leg.  Also, there was no deformity of the 
right knee or ankle.  On the distal tibia at the fracture 
site, there was a deformity with a very prominent big callus 
that was tender to palpation.  The examination, however, was 
negative for interticular involvement, instability of the 
knee or ankle, or crepitus of either joint.  Range of motion 
testing revealed right knee extension to zero degrees and 
flexion to 140 degrees, while range of motion testing of the 
right ankle revealed dorsiflexion to seven degrees and 
plantar flexion to 30 degrees.

During his December 1999 VA orthopedic examination, the 
veteran reported pain of the right ankle and restricted range 
of motion.  The examination revealed dorsiflexion to 10 
degrees and plantar flexion to 35 degrees, with some 
"vague" tenderness over the distal tibia at the region of 
the previous fracture.  X-rays showed evidence of an old 
healed distal tibia fracture, with some mild residual varus 
angulation at the distal tibia.  The examiner noted that he 
was not under the impression that there was any significant 
degenerative change, although the x-rays did not show a 
complete tibiotalar articulation.  The assessment was right 
lower extremity pain, status post tibia fracture with mild 
limitation in range of motion of the right ankle.

The veteran also reported some pain in the right ankle and 
knee with prolonged walking during his April 2003 VA 
orthopedic examination, but he denied catching, locking, 
giving way, or swelling.  The examination revealed right knee 
range of motion from zero to 140 degrees, with stability to 
varus and valgus stresses and negative Lachman, posterior 
drawer, and McMurray's examinations.  Range of motion of the 
ankle was from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion, with a negative anterior drawer, stability 
to varus and valgus stresses, and no tenderness to palpation.  
X-rays of the right knee revealed some mild patellofemoral 
arthrosis, while x-rays of the right tibia and fibula 
revealed a well-healed distal third tibia-fibula fracture.  
The impression was status post fracture of the right tibia 
and fibula.  The examiner further noted that there appeared 
to be pain in the right lower extremity after prolonged 
standing, but no pathology in either the knee or the ankle.  
The bone appeared well-healed.  The examiner noted that there 
"may" be some residual pain from damage to nerves and 
muscles that cause some early fatigability following 
prolonged standing or walking.

In this case, the Board notes that the veteran's overall 
symptomatology from his prior right tibia and fibula fracture 
has been largely limited to pain, with some limitation of 
right ankle motion upon examination in June 1995 and December 
1999 but no pathology of the ankle or knee upon examination 
in April 2003.  Even taking into account the veteran's 
complaints of pain, in view of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), these 
findings are entirely consistent with the 10 percent 
evaluation for slight disability under Diagnostic Code 5262.

To the extent that there has been any limitation of motion of 
the right ankle, it has not been shown to be more than 
moderate in degree, particularly given the extent of motion 
during the April 2003 VA examination, and does not warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5270.  In regard to the ankle, there is also no evidence of 
ankylosis (Diagnostic Codes 5270 and 5272), malunion of the 
os calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274), and further 
consideration of those code sections is not warranted.  The 
Board further notes that there is no indication whatsoever of 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), limitation of flexion (Diagnostic Code 5260), or 
limitation of extension (Diagnostic  5261) of the right knee. 

Also, as the veteran has submitted no evidence showing that 
his service-connected right tibia and fibula fracture has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support the veteran's claim 
for an evaluation in excess of 10 percent for residuals of a 
right tibia and fibula fracture, and this claim must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran's claim arose from a rating 
decision issued prior to the enactment of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Multiple notification 
letters were later sent to the veteran between June 2001 and 
August 2005.

That notwithstanding, this claim concerns a claimed increase 
in an existing evaluation and is subject to the notification 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this decision, the United States Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2005 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disability had worsened.  Nevertheless, 
this letter did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5262 in an 
October 1999 Statement of the Case.  By incorporating this 
provision, the RO indicated to the veteran what specific 
findings were required for a higher rating.  This case has 
since been readjudicated several times, most recently in an 
October 2007 Supplemental Statement of the Case.  Moreover, 
the veteran was provided an opportunity to respond within a 
reasonable time period following each readjudication.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA, private, and Social Security 
Administration records have been obtained.  Additionally, he 
has been afforded multiple VA examinations in conjunction 
with this appeal.  While the most recent examination 
addressing the tibia and fibula fracture was conducted in 
April 2003, the veteran has not since alleged a worsening of 
this disorder or requested reexamination.  See VAOPGCPREC 11-
95 (April 7, 1995) (the length of time since the last rating 
examination, in and of itself, does not warrant a further 
examination in the absence of an assertion of an increase in 
severity of the service-connected disability). 

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for residuals of a 
right tibia and fibula fracture, currently evaluated as 10 
percent disabling, is denied.


REMAND

On June 6, 2003, the veteran underwent a total right shoulder 
replacement.  In an August 2003 rating decision, the RO 
assigned a temporary total evaluation under 38 C.F.R. § 4.30 
for convalescence for the period from June 6 until August 1 
of 2003.  

In its July 2005 remand, however, the Board directed the RO 
to consider whether an evaluation should be assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5051.  Under this section, 
for major joints, a 100 percent evaluation is to be assigned 
for one year following implantation of a prosthetic 
replacement of the shoulder joint.  A 60 percent evaluation 
is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  For 
intermediate degrees of residual weakness, pain, or 
limitation of motion, a rating is to be made by analogy to 
Diagnostic Codes 5200 and 5203, with a minimum rating of 30 
percent assigned.

Despite the Board's remand instructions, there is no 
indication whatsoever that the AMC considered Diagnostic Code 
5051 in its readjudication in an October 2007 Supplemental 
Statement of the Case.  The diagnostic code is not listed or 
otherwise referenced in this document.  The absence of such 
consideration constitutes a procedural defect requiring 
correction prior to further Board adjudication, as the Court 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998); 38 C.F.R. § 19.9.

Additionally, a review of the claims file reflects that the 
veteran last underwent a VA examination for his service-
connected lumbar spine disorder in May 2001, more than seven 
years ago.  The Board is also concerned by the examiner's 
comment that the veteran "refuses" to bend forward more 
than 30 degrees or backward more than five degrees, as it is 
not clear whether the veteran actually had the capability to 
flex or extend further.  Moreover, this examination predated 
the 2002 enactment of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Under this section, evaluations are 
assigned on the basis of incapacitating episodes of 
intervertebral disc syndrome, and separate evaluations may be 
assigned on the basis of associated objective neurological 
abnormalities.  While the May 2001 examiner opined that it 
was as likely as not that the veteran's degenerative disc 
disease of L1-L2, as well as the remainder of the lumbar 
spine, was related to an in-service automobile accident, the 
examiner did not comment on the questions of incapacitating 
episodes and associated objective neurological abnormalities.  
For all of these reasons, a more thorough and contemporaneous 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).

With regard to the PTSD claim, the veteran was afforded a VA 
examination to ascertain whether he had a current diagnosis 
of PTSD in January 2007, pursuant to the Board's July 2005 
remand.  This examination, however, was conducted by a 
physician's assistant, with no indication of being signed by 
a licensed psychiatrist or psychologist.  Under VBA Fast 
Letter 06-03 (March 15, 2006), physician assistants may 
conduct a VA mental health examination only when under the 
close supervision of a board-certified or board-eligible 
psychiatrist or licensed doctorate level psychologist.  
"Close supervision" means that the supervising psychiatrist 
or psychologist met with the veteran and conferred with the 
examining mental health professional in providing the 
diagnosis and the final assessment.  The supervising 
psychiatrist or psychologist must co-sign the examination 
report.  But see Cox v. Nicholson, 20 Vet. App. 563 (2007) 
(VA's duty to assist is met in the instance of a medical 
examination conducted by a registered nurse practitioner).  
The Fast Letter provides that the examination report should 
be returned as inadequate for rating purposes if it does not 
include the examiner's credentials and signature, indicates 
that the examiner does not have the necessary qualifications 
as outlined in the Fast Letter, and/or does not include the 
signature of a board-certified or board-eligible psychiatrist 
or licensed doctorate level psychologist.  Here, there is no 
indication of a co-signature of an eligible psychiatrist or 
psychologist.  As a consequence, this report should be 
returned as inadequate pursuant to the Fast Letter.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected lumbar 
spine disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should specifically include range of 
motion testing, and the examiner should 
comment on the presence and extent of any 
painful motion, functional loss due to 
pain, weakness, excess fatigability, and 
additional disability during flare-ups.  
The examiner should further comment on 
the frequency and duration of any 
incapacitating episodes (e.g., requiring 
bedrest) of intervertebral disc syndrome.  
Finally, the examiner should specify 
whether the veteran's disorder has 
resulted in any associated objective 
neurological abnormalities, such as lower 
extremity radiculopathy/sciatica and 
bowel or bladder disturbances.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should also be afforded a 
VA psychiatric examination to address his 
claimed PTSD.  It is essential that this 
examination report be signed by a board-
certified or board-eligible psychiatrist 
or licensed doctorate level psychologist, 
regardless of who conducts the 
examination.  The examiner should provide 
a multi-axis diagnosis and clearly 
indicate whether the veteran has a 
current diagnosis of PTSD and, if so, 
whether such diagnosis is predicated on 
his documented in-service January 1962 
incident in which he sustained injuries 
after being hit by an automobile.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  The claim for an 
increased evaluation for a right shoulder 
disorder must be readjudicated with 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5051.  The claim for an 
initial evaluation in excess of 10 
percent for degenerative changes of the 
lumbar spine with spinal stenosis should 
be readjudicated with consideration of 
all applicable diagnostic codes in effect 
since 1991, including 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  
The claim for service connection for PTSD 
must also be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


